—Appeal by the defendant from a judgment of the Supreme Court, Queens County *465(Robinson, J.), rendered August 4, 1998, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in denying his motion to strike the testimony of an undercover officer. The officer was unsuccessfully offered by the People as an expert in the packaging and identification of street level narcotics in Queens County, to show that the 29 individual thumbnail-size packets of cocaine recovered from the defendant were consistent with sale, not personal use. The limited testimony elicited from the undercover officer was generally admissible, and was relevant, and the officer did not render an opinion based on the facts of the defendant’s case. Therefore, the defendant’s contention is without merit (see, People v Greer, 217 AD2d 1003, 1004).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P.," Thompson, Sullivan and McGinity, JJ., concur.